DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 9, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1-8 recite a method that includes specific steps.  Thus, these claims are directed to a method, which is one of the statutory categories of invention.  Claims 9-16 recite a computer system including a processor.  Thus, these claims are directed to a system, which is one of the statutory categories of invention.  Claims 17-20 recite a computer readable storage medium (not including signals per se).  Thus, these claims are directed to a machine, which is one of the statutory categories of invention.  
Next, the claims are evaluated to determine whether the claims recite a judicial exception.  

Step 2A Prong 1
Claim 1, representative claim for claims 9 and 17, recites:
A method comprising: 
receiving a set of log files that correspond to a detected anomaly in a software system; 
inputting the set of log files into a first classification algorithm; 
receiving, from the first classification algorithm, a set of classified log events; 
inputting the set of classified log events into a second classification algorithm; and 
obtaining, from the second classification algorithm, a classification of the detected anomaly.  The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 2, representative claim for claims 10 and 18, recites:
identifying a key log event that was influential in the classification of the detected anomaly; 
searching a knowledge corpus for resources that are similar to the key log event; and 
identifying, based on the search a first resolution resource to address the anomaly event.  
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 3, representative claim for claims 11 and 19, recites:
searching, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 4, representative claim for claim 12, recites:
presenting a second resolution resource to an operator of the software system.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 5, representative claim for claim 13, recites:
obtaining a chosen resource from the operator of the software system; and 
storing the chosen resource in a resolution database.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 6, representative claim for claim 14, recites:
inputting the set of log files into a natural language processing algorithm prior to inputting the set of log files into the first classification algorithm.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 7, representative claim for claims 15 and 20, recites:
wherein the resolution database comprises a set of resolution resources that previously resolved the anomaly.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Claim 8, representative claim for claim 16, recites:
wherein the set of log files comprises a first log and a second log, and wherein the first log and the second log were created by separate programs within the software system.
The examiner submits that foregoing underlined limitations comprise a mental process because this subject matter can be completed by a person with merely the aid of a pen and paper.

Next, the claims are evaluated to determine whether the claim as a whole integrates the abstract idea into a practical application of the exception.  

Step 2A Prong 2
The claims includes the following additional limitations: “receiving a set of log files that correspond to a detected anomaly in a software system”, “wherein the set of log files comprises a first log and a second log, and wherein the first log and the second log were created by separate programs within the software system”, “a processor”, “a memory”, and “a computer readable storage medium having program instructions embodied therewith”.

Regarding “a processor”, “a memory”, and “a computer readable storage medium having program instructions embodied therewith” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Regarding “receiving a set of log files that correspond to a detected anomaly in a software system”, the examiner submits that this additional limitation could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Regarding “wherein the set of log files comprises a first log and a second log, and wherein the first log and the second log were created by separate programs within the software system”, the examiner submits that this additional limitation is merely further specifying the type of data that is merely being retrieved from memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application of the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  

Step 2B
Regarding “a processor”, “a memory”, and “a computer readable storage medium having program instructions embodied therewith” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Regarding “receiving a set of log files that correspond to a detected anomaly in a software system”, the examiner submits that this additional limitation could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Regarding “wherein the set of log files comprises a first log and a second log, and wherein the first log and the second log were created by separate programs within the software system”, the examiner submits that this additional limitation is merely further specifying the type of data that is merely being retrieved from memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0293900 to Nigam et al. (“Nigam”).

Regarding claim 1, Nigam discloses:
A method comprising: 
receiving a set of log files that correspond to a detected anomaly in a software system (Nigam: Paragraph [0044], “From operation 502A flow continues to operation 504A where a statistical-based unsupervised machine learning model is applied to the operational event data. In examples, the statistical-based unsupervised machine learning model may be applied to a specified time series of the operational data that is monitored. In examples, the time series may comprise operations of a specific type that have been executed or initiated over a specified duration of time. The specified duration of time may be seconds, minutes, hours, days, weeks or months. According to some examples, rather than applying the statistical-based unsupervised machine learning model to every operation of a specific operation type that was executed over the specified duration of time, the statistical-based unsupervised machine learning model may only be applied to a subset of those operations (e.g., based on location, based on server that executed the operations, etc.). The unsupervised machine learning model applied to the time series data may comprise a Gaussian model, a bloxplot method model, a one class support vector machine model, and/or a density-based spatial clustering of applications with noise model, for example. Those models may identify whether one or more operational events in the time series fall within normalized patterns of the system, or whether they are outliers that may need further review”); 
inputting the set of log files into a first classification algorithm (Nigam: Parargaph [0064], “Statistical machine learning model engine 813 may perform one or more operations associated with applying one or more machine learning models to operational event time series data to determine whether one or more datapoints in those time series relate to code regressions, network issues and/or hardware problems in the service, and the tagging of those datapoints. Neural network engine 815 may perform one or more operations on time series operational event data that has been tagged by the statistical machine learning model engine 813, including applying a convolutional neural network to that data. The convolutional neural network may have been trained to classify time series operational even data into one or more categories, such as issue type, issue severity, etc.”); 
receiving, from the first classification algorithm, a set of classified log events (Nigam: Parargaph [0064], “Statistical machine learning model engine 813 may perform one or more operations associated with applying one or more machine learning models to operational event time series data to determine whether one or more datapoints in those time series relate to code regressions, network issues and/or hardware problems in the service, and the tagging of those datapoints. Neural network engine 815 may perform one or more operations on time series operational event data that has been tagged by the statistical machine learning model engine 813, including applying a convolutional neural network to that data. The convolutional neural network may have been trained to classify time series operational even data into one or more categories, such as issue type, issue severity, etc.”); 
inputting the set of classified log events into a second classification algorithm (Nigam: Paragraph [0064], “Language processing classification model 817 may take time series data that has been positively classified as relating to a code regression, network issue and/or hardware problem and applying a language processing model to those operation logs to further classify that data into categories such as, which operation was responsible for the issue, what server or server farm was responsible for the issue, how severe the impact of the issue is in the system, etc.”); and 
obtaining, from the second classification algorithm, a classification of the detected anomaly (Nigam: Paragraph [0064], “Language processing classification model 817 may take time series data that has been positively classified as relating to a code regression, network issue and/or hardware problem and applying a language processing model to those operation logs to further classify that data into categories such as, which operation was responsible for the issue, what server or server farm was responsible for the issue, how severe the impact of the issue is in the system, etc.”).

Regarding claim 8, Nigam discloses all of the elements of claim 1 and further discloses:
The method of claim 1, wherein the set of log files comprises a first log and a second log, and wherein the first log and the second log were created by separate programs within the software system (Nigam: Paragraph [0064], “According to examples, operation failure monitor engine 811 may perform one or more operations associated with monitoring telemetry data for a plurality of operations executed by applications hosted by a cloud-based application service”).

Regarding claim 9, Nigam discloses:
A system comprising: 
a processor (Nigam: Paragraph [0067], “The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage). Computer storage media may include RAM, ROM, electrically erasable read-only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other article of manufacture which can be used to store information and which can be accessed by the computing device 800. Any such computer storage media may be part of the computing device 800. Computer storage media does not include a carrier wave or other propagated or modulated data signal”); and 
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (Nigam: Paragraph [0067], “The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage). Computer storage media may include RAM, ROM, electrically erasable read-only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other article of manufacture which can be used to store information and which can be accessed by the computing device 800. Any such computer storage media may be part of the computing device 800. Computer storage media does not include a carrier wave or other propagated or modulated data signal”), the method comprising: 
receiving a set of log files that correspond to a detected anomaly in a software system (Nigam: Paragraph [0044], “From operation 502A flow continues to operation 504A where a statistical-based unsupervised machine learning model is applied to the operational event data. In examples, the statistical-based unsupervised machine learning model may be applied to a specified time series of the operational data that is monitored. In examples, the time series may comprise operations of a specific type that have been executed or initiated over a specified duration of time. The specified duration of time may be seconds, minutes, hours, days, weeks or months. According to some examples, rather than applying the statistical-based unsupervised machine learning model to every operation of a specific operation type that was executed over the specified duration of time, the statistical-based unsupervised machine learning model may only be applied to a subset of those operations (e.g., based on location, based on server that executed the operations, etc.). The unsupervised machine learning model applied to the time series data may comprise a Gaussian model, a bloxplot method model, a one class support vector machine model, and/or a density-based spatial clustering of applications with noise model, for example. Those models may identify whether one or more operational events in the time series fall within normalized patterns of the system, or whether they are outliers that may need further review”); 
inputting the set of log files into a first classification algorithm (Nigam: Parargaph [0064], “Statistical machine learning model engine 813 may perform one or more operations associated with applying one or more machine learning models to operational event time series data to determine whether one or more datapoints in those time series relate to code regressions, network issues and/or hardware problems in the service, and the tagging of those datapoints. Neural network engine 815 may perform one or more operations on time series operational event data that has been tagged by the statistical machine learning model engine 813, including applying a convolutional neural network to that data. The convolutional neural network may have been trained to classify time series operational even data into one or more categories, such as issue type, issue severity, etc.”); 
receiving, from the first classification algorithm, a set of classified log events (Nigam: Parargaph [0064], “Statistical machine learning model engine 813 may perform one or more operations associated with applying one or more machine learning models to operational event time series data to determine whether one or more datapoints in those time series relate to code regressions, network issues and/or hardware problems in the service, and the tagging of those datapoints. Neural network engine 815 may perform one or more operations on time series operational event data that has been tagged by the statistical machine learning model engine 813, including applying a convolutional neural network to that data. The convolutional neural network may have been trained to classify time series operational even data into one or more categories, such as issue type, issue severity, etc.”); 
inputting the set of classified log events into a second classification algorithm (Nigam: Paragraph [0064], “Language processing classification model 817 may take time series data that has been positively classified as relating to a code regression, network issue and/or hardware problem and applying a language processing model to those operation logs to further classify that data into categories such as, which operation was responsible for the issue, what server or server farm was responsible for the issue, how severe the impact of the issue is in the system, etc.”); and
P202001355US01obtaining, from the second classification algorithm, a classification of the detected anomaly (Nigam: Paragraph [0064], “Language processing classification model 817 may take time series data that has been positively classified as relating to a code regression, network issue and/or hardware problem and applying a language processing model to those operation logs to further classify that data into categories such as, which operation was responsible for the issue, what server or server farm was responsible for the issue, how severe the impact of the issue is in the system, etc.”).

Regarding claim 16, Nigam discloses all of the elements of claim 9 and further discloses:
The system of claim 9, wherein the set of log files comprises a first log and a second log, and wherein the first log and the second log were created by separate programs within the software system (Nigam: Paragraph [0064], “According to examples, operation failure monitor engine 811 may perform one or more operations associated with monitoring telemetry data for a plurality of operations executed by applications hosted by a cloud-based application service”).  

Regarding claim 17, Nigam discloses:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (Nigam: Paragraph [0067], “The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules. The system memory 804, the removable storage device 809, and the non-removable storage device 810 are all computer storage media examples (e.g., memory storage). Computer storage media may include RAM, ROM, electrically erasable read-only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other article of manufacture which can be used to store information and which can be accessed by the computing device 800. Any such computer storage media may be part of the computing device 800. Computer storage media does not include a carrier wave or other propagated or modulated data signal”) to cause the computer to: 
receive a set of log files that correspond to a detected anomaly in a software system (Nigam: Paragraph [0044], “From operation 502A flow continues to operation 504A where a statistical-based unsupervised machine learning model is applied to the operational event data. In examples, the statistical-based unsupervised machine learning model may be applied to a specified time series of the operational data that is monitored. In examples, the time series may comprise operations of a specific type that have been executed or initiated over a specified duration of time. The specified duration of time may be seconds, minutes, hours, days, weeks or months. According to some examples, rather than applying the statistical-based unsupervised machine learning model to every operation of a specific operation type that was executed over the specified duration of time, the statistical-based unsupervised machine learning model may only be applied to a subset of those operations (e.g., based on location, based on server that executed the operations, etc.). The unsupervised machine learning model applied to the time series data may comprise a Gaussian model, a bloxplot method model, a one class support vector machine model, and/or a density-based spatial clustering of applications with noise model, for example. Those models may identify whether one or more operational events in the time series fall within normalized patterns of the system, or whether they are outliers that may need further review”); 
input the set of log files into a first classification algorithm (Nigam: Parargaph [0064], “Statistical machine learning model engine 813 may perform one or more operations associated with applying one or more machine learning models to operational event time series data to determine whether one or more datapoints in those time series relate to code regressions, network issues and/or hardware problems in the service, and the tagging of those datapoints. Neural network engine 815 may perform one or more operations on time series operational event data that has been tagged by the statistical machine learning model engine 813, including applying a convolutional neural network to that data. The convolutional neural network may have been trained to classify time series operational even data into one or more categories, such as issue type, issue severity, etc.”); 
receive, from the first classification algorithm, a set of classified log events (Nigam: Parargaph [0064], “Statistical machine learning model engine 813 may perform one or more operations associated with applying one or more machine learning models to operational event time series data to determine whether one or more datapoints in those time series relate to code regressions, network issues and/or hardware problems in the service, and the tagging of those datapoints. Neural network engine 815 may perform one or more operations on time series operational event data that has been tagged by the statistical machine learning model engine 813, including applying a convolutional neural network to that data. The convolutional neural network may have been trained to classify time series operational even data into one or more categories, such as issue type, issue severity, etc.”); 
input the set of classified log events into a second classification algorithm (Nigam: Paragraph [0064], “Language processing classification model 817 may take time series data that has been positively classified as relating to a code regression, network issue and/or hardware problem and applying a language processing model to those operation logs to further classify that data into categories such as, which operation was responsible for the issue, what server or server farm was responsible for the issue, how severe the impact of the issue is in the system, etc.”); and 
obtain, from the second classification algorithm, a classification of the detected anomaly (Nigam: Paragraph [0064], “Language processing classification model 817 may take time series data that has been positively classified as relating to a code regression, network issue and/or hardware problem and applying a language processing model to those operation logs to further classify that data into categories such as, which operation was responsible for the issue, what server or server farm was responsible for the issue, how severe the impact of the issue is in the system, etc.”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam and in view of U.S. Publication No. 2021/0248024 to Poola et al. ("Poola").
	
	Regarding claim 2, Nigam teaches all of the elements of claim 1. However, Nigam does not appear to teach:
identifying a key log event that was influential in the classification of the detected anomaly; 
searching a knowledge corpus for resources that are similar to the key log event; and 
identifying, based on the search a first resolution resource to address the anomaly event.

	However, in the same field of endeavor, Poola teaches:
identifying a key log event that was influential in the classification of the detected anomaly (Poola: Paragraph [0056], “At Event 702, the database application evaluation engine is executed to analyze the database application for performance issues and/or the database for root causes of the performance issues. At Event 704, in response to an error occurring within the database application evaluating engine, the error log engine is executed”); 
searching a knowledge corpus for resources that are similar to the key log event (Poola: Paragraph [0057], “At Decision 706, the error log engine is configured to determine if the error is a known/previously occurring error that has a known solution. In this regard, the error log engine access self-learning guide 708 to determine if the error has occurred previously and has a known solution. If the self-learning guide has a solution, at Event 710, the solution is executed and, if the error resulted in discontinuation of the database application evaluation engine, the engine is authorized to continue process”); and 
identifying, based on the search a first resolution resource to address the anomaly event (Poola: Paragraph [0057], “At Decision 706, the error log engine is configured to determine if the error is a known/previously occurring error that has a known solution. In this regard, the error log engine access self-learning guide 708 to determine if the error has occurred previously and has a known solution. If the self-learning guide has a solution, at Event 710, the solution is executed and, if the error resulted in discontinuation of the database application evaluation engine, the engine is authorized to continue process”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by identifying a key event and finding similar situations and discovering a resolution to the problem, as taught by Poola. One of ordinary skill in the art would have been motivated to use the methods of Poola because it would improve efficiency and to prevent and fix probable application failures. (Poola: Paragraph [0005]).

	Regarding claim 10, Nigam teaches all of the elements of claim 9. However, Nigam does not appear to teach:
identifying a key log event that was influential in the classification of the detected anomaly; 
searching a knowledge corpus for resources that are similar to the key log event; and 
identifying, based on the search a first resolution resource to address the anomaly event.

	However, in the same field of endeavor, Poola teaches:
identifying a key log event that was influential in the classification of the detected anomaly (Poola: Paragraph [0056], “At Event 702, the database application evaluation engine is executed to analyze the database application for performance issues and/or the database for root causes of the performance issues. At Event 704, in response to an error occurring within the database application evaluating engine, the error log engine is executed”); 
searching a knowledge corpus for resources that are similar to the key log event (Poola: Paragraph [0057], “At Decision 706, the error log engine is configured to determine if the error is a known/previously occurring error that has a known solution. In this regard, the error log engine access self-learning guide 708 to determine if the error has occurred previously and has a known solution. If the self-learning guide has a solution, at Event 710, the solution is executed and, if the error resulted in discontinuation of the database application evaluation engine, the engine is authorized to continue process”); and 
identifying, based on the search a first resolution resource to address the anomaly event (Poola: Paragraph [0057], “At Decision 706, the error log engine is configured to determine if the error is a known/previously occurring error that has a known solution. In this regard, the error log engine access self-learning guide 708 to determine if the error has occurred previously and has a known solution. If the self-learning guide has a solution, at Event 710, the solution is executed and, if the error resulted in discontinuation of the database application evaluation engine, the engine is authorized to continue process”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by identifying a key event and finding similar situations and discovering a resolution to the problem, as taught by Poola. One of ordinary skill in the art would have been motivated to use the methods of Poola because it would improve efficiency and to prevent and fix probable application failures. (Poola: Paragraph [0005]).

Regarding claim 18, Nigam teaches all of the elements of claim 17. However, Nigam does not appear to teach:
identify a key log event that was influential in the classification of the detected anomaly; 
search a knowledge corpus for resources that are similar to the key log event; and 
identify, based on the search a first resolution resource to address the anomaly event.

	However, in the same field of endeavor, Poola teaches:
identify a key log event that was influential in the classification of the detected anomaly (Poola: Paragraph [0056], “At Event 702, the database application evaluation engine is executed to analyze the database application for performance issues and/or the database for root causes of the performance issues. At Event 704, in response to an error occurring within the database application evaluating engine, the error log engine is executed”); 
search a knowledge corpus for resources that are similar to the key log event (Poola: Paragraph [0057], “At Decision 706, the error log engine is configured to determine if the error is a known/previously occurring error that has a known solution. In this regard, the error log engine access self-learning guide 708 to determine if the error has occurred previously and has a known solution. If the self-learning guide has a solution, at Event 710, the solution is executed and, if the error resulted in discontinuation of the database application evaluation engine, the engine is authorized to continue process”); and 
identify, based on the search a first resolution resource to address the anomaly event (Poola: Paragraph [0057], “At Decision 706, the error log engine is configured to determine if the error is a known/previously occurring error that has a known solution. In this regard, the error log engine access self-learning guide 708 to determine if the error has occurred previously and has a known solution. If the self-learning guide has a solution, at Event 710, the solution is executed and, if the error resulted in discontinuation of the database application evaluation engine, the engine is authorized to continue process”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by identifying a key event and finding similar situations and discovering a resolution to the problem, as taught by Poola. One of ordinary skill in the art would have been motivated to use the methods of Poola because it would improve efficiency and to prevent and fix probable application failures. (Poola: Paragraph [0005]).

Claims 3, 7, 11, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam and in view of U.S. Publication No. 2019/0354422 to Xu et al. ("Xu").
	
	Regarding claim 3, Nigam teaches all of the elements of claim 1. However, Nigam does not appear to teach:
searching, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events.

However, in the same field of endeavor, Xu teaches:
searching, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events (Xu: Paragraph [0072], “Component 205 can further include a component 2053 for ranking historical logs sets based on similarity distance. Component 2053 can aggregate and organize the results from component 2052. To retrieve a set of most similar historical logs, component 2053 can rank entire historical log sets based on the similarity distances (e.g., cosine similarity distances) computed by component 2052. For example, the historical log set with the highest similarity distance can be ranked the highest”; and Paragraph [0100], “Performing the computer system fault comparison can include analyzing the retrieved set of historical logs against the set of query logs by comparing the log formats and/or other statistical information. When mitigation solutions are available, the one or more users can apply a same or similar solution for a current system failure associated with the set of query logs without going through a lengthy process to find a solution. Accordingly, the computer system fault comparison can improve computer system turnaround time to generate better service by, e.g., reducing system down time”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by using a cosine similarity function to identify a resolution that is similar to the log event issue, as taught by Xu. One of ordinary skill in the art would have been motivated to use the methods of Xu because it would improve efficiency of identifying system faults and for retrieving logs. (Xu: Paragraph [0019]).

	Regarding claim 7, the Nigam/Xu combination teaches all of the elements of claim 3 and further teaches:
	wherein the resolution database comprises a set of resolution resources that previously resolved the anomaly (Xu: Paragraph [0072], “Component 205 can further include a component 2053 for ranking historical logs sets based on similarity distance. Component 2053 can aggregate and organize the results from component 2052. To retrieve a set of most similar historical logs, component 2053 can rank entire historical log sets based on the similarity distances (e.g., cosine similarity distances) computed by component 2052. For example, the historical log set with the highest similarity distance can be ranked the highest”; and Paragraph [0100], “Performing the computer system fault comparison can include analyzing the retrieved set of historical logs against the set of query logs by comparing the log formats and/or other statistical information. When mitigation solutions are available, the one or more users can apply a same or similar solution for a current system failure associated with the set of query logs without going through a lengthy process to find a solution. Accordingly, the computer system fault comparison can improve computer system turnaround time to generate better service by, e.g., reducing system down time”).  

	Regarding claim 11, Nigam teaches all of the elements of claim 9. However, Nigam does not appear to teach:
searching, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events.

However, in the same field of endeavor, Xu teaches:
searching, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events (Xu: Paragraph [0072], “Component 205 can further include a component 2053 for ranking historical logs sets based on similarity distance. Component 2053 can aggregate and organize the results from component 2052. To retrieve a set of most similar historical logs, component 2053 can rank entire historical log sets based on the similarity distances (e.g., cosine similarity distances) computed by component 2052. For example, the historical log set with the highest similarity distance can be ranked the highest”; and Paragraph [0100], “Performing the computer system fault comparison can include analyzing the retrieved set of historical logs against the set of query logs by comparing the log formats and/or other statistical information. When mitigation solutions are available, the one or more users can apply a same or similar solution for a current system failure associated with the set of query logs without going through a lengthy process to find a solution. Accordingly, the computer system fault comparison can improve computer system turnaround time to generate better service by, e.g., reducing system down time”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by using a cosine similarity function to identify a resolution that is similar to the log event issue, as taught by Xu. One of ordinary skill in the art would have been motivated to use the methods of Xu because it would improve efficiency of identifying system faults and for retrieving logs. (Xu: Paragraph [0019]).

	Regarding claim 15, the Nigam/Xu combination teaches all of the elements of claim 11 and further teaches:
	wherein the resolution database comprises a set of resolution resources that previously resolved the anomaly (Xu: Paragraph [0072], “Component 205 can further include a component 2053 for ranking historical logs sets based on similarity distance. Component 2053 can aggregate and organize the results from component 2052. To retrieve a set of most similar historical logs, component 2053 can rank entire historical log sets based on the similarity distances (e.g., cosine similarity distances) computed by component 2052. For example, the historical log set with the highest similarity distance can be ranked the highest”; and Paragraph [0100], “Performing the computer system fault comparison can include analyzing the retrieved set of historical logs against the set of query logs by comparing the log formats and/or other statistical information. When mitigation solutions are available, the one or more users can apply a same or similar solution for a current system failure associated with the set of query logs without going through a lengthy process to find a solution. Accordingly, the computer system fault comparison can improve computer system turnaround time to generate better service by, e.g., reducing system down time”).  

Regarding claim 19, Nigam teaches all of the elements of claim 17. However, Nigam does not appear to teach:
to search, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events.

However, in the same field of endeavor, Xu teaches:
to search, using a cosine similarity algorithm, a resolution database for prior resolutions that have similar terms to the set of classified log events (Xu: Paragraph [0072], “Component 205 can further include a component 2053 for ranking historical logs sets based on similarity distance. Component 2053 can aggregate and organize the results from component 2052. To retrieve a set of most similar historical logs, component 2053 can rank entire historical log sets based on the similarity distances (e.g., cosine similarity distances) computed by component 2052. For example, the historical log set with the highest similarity distance can be ranked the highest”; and Paragraph [0100], “Performing the computer system fault comparison can include analyzing the retrieved set of historical logs against the set of query logs by comparing the log formats and/or other statistical information. When mitigation solutions are available, the one or more users can apply a same or similar solution for a current system failure associated with the set of query logs without going through a lengthy process to find a solution. Accordingly, the computer system fault comparison can improve computer system turnaround time to generate better service by, e.g., reducing system down time”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by using a cosine similarity function to identify a resolution that is similar to the log event issue, as taught by Xu. One of ordinary skill in the art would have been motivated to use the methods of Xu because it would improve efficiency of identifying system faults and for retrieving logs. (Xu: Paragraph [0019]).

	Regarding claim 20, the Nigam/Xu combination teaches all of the elements of claim 19 and further teaches:
	wherein the resolution database comprises a set of resolution resources that previously resolved the anomaly (Xu: Paragraph [0072], “Component 205 can further include a component 2053 for ranking historical logs sets based on similarity distance. Component 2053 can aggregate and organize the results from component 2052. To retrieve a set of most similar historical logs, component 2053 can rank entire historical log sets based on the similarity distances (e.g., cosine similarity distances) computed by component 2052. For example, the historical log set with the highest similarity distance can be ranked the highest”; and Paragraph [0100], “Performing the computer system fault comparison can include analyzing the retrieved set of historical logs against the set of query logs by comparing the log formats and/or other statistical information. When mitigation solutions are available, the one or more users can apply a same or similar solution for a current system failure associated with the set of query logs without going through a lengthy process to find a solution. Accordingly, the computer system fault comparison can improve computer system turnaround time to generate better service by, e.g., reducing system down time”).  

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam and in view of U.S. Patent No. 10,503,478 to Maurya et al. ("Maurya").
	
	Regarding claim 4, Nigam teaches all of the elements of claim 1. However, Nigam does not appear to teach:
further comprising presenting a second resolution resource to an operator of the software system.

However, in the same field of endeavor, Maurya teaches:
further comprising presenting a second resolution resource to an operator of the software system (Maurya: Col. 7, lines 45-48, “Once the one or more new solutions, associated with the current issue, are extracted and indexed the solution suggesting module 220 is configured to suggest the one or more new solutions to the current user”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by presenting a second resolution to an operator, as taught by Maurya. One of ordinary skill in the art would have been motivated to use the methods of Maurya because it would improve efficiency of addressing issues that have been previously seen. (Maurya: Col. 1, lines 23-50).

Regarding claim 5, the Nigam/Maurya combination teaches all of the elements of claim 4 and further teaches:
obtaining a chosen resource from the operator of the software system (Maurya: Col. 9, lines 62-67, and Col. 10, lines 1-10, “Further, at block 310, the solution suggesting module 220 may enable the current user to accept or reject the one or more new suggestions. The action of acceptance or rejection of the current user may be referred as user behavior. The solution suggesting module 220 may validate the user behavior and update the user profile data. The user behavior may be updated to the user profile data maintained at the repository 224. The solution suggesting module 220 may not allow the current user to reject the one or more new solutions, if the current user has rejected the one or more solutions previously whereby the non-acceptance of the suggested solution resulted in generation of new issues in the software under development. Furthermore, the solution suggesting module 220 is configured to update the set of historical solutions to include the one or more new solutions determined by the data mining module 218”); and 
storing the chosen resource in a resolution database (Maurya: Col. 9, lines 62-67, and Col. 10, lines 1-10, “Further, at block 310, the solution suggesting module 220 may enable the current user to accept or reject the one or more new suggestions. The action of acceptance or rejection of the current user may be referred as user behavior. The solution suggesting module 220 may validate the user behavior and update the user profile data. The user behavior may be updated to the user profile data maintained at the repository 224. The solution suggesting module 220 may not allow the current user to reject the one or more new solutions, if the current user has rejected the one or more solutions previously whereby the non-acceptance of the suggested solution resulted in generation of new issues in the software under development. Furthermore, the solution suggesting module 220 is configured to update the set of historical solutions to include the one or more new solutions determined by the data mining module 218”).

Regarding claim 12, Nigam teaches all of the elements of claim 9. However, Nigam does not appear to teach:
further comprises presenting a second resolution resource to an operator of the software system.

However, in the same field of endeavor, Maurya teaches:
further comprises presenting a second resolution resource to an operator of the software system (Maurya: Col. 7, lines 45-48, “Once the one or more new solutions, associated with the current issue, are extracted and indexed the solution suggesting module 220 is configured to suggest the one or more new solutions to the current user”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by presenting a second resolution to an operator, as taught by Maurya. One of ordinary skill in the art would have been motivated to use the methods of Maurya because it would improve efficiency of addressing issues that have been previously seen. (Maurya: Col. 1, lines 23-50).

Regarding claim 13, the Nigam/Maurya combination teaches all of the elements of claim 12 and further teaches:
obtaining a chosen resource from the operator of the software system (Maurya: Col. 9, lines 62-67, and Col. 10, lines 1-10, “Further, at block 310, the solution suggesting module 220 may enable the current user to accept or reject the one or more new suggestions. The action of acceptance or rejection of the current user may be referred as user behavior. The solution suggesting module 220 may validate the user behavior and update the user profile data. The user behavior may be updated to the user profile data maintained at the repository 224. The solution suggesting module 220 may not allow the current user to reject the one or more new solutions, if the current user has rejected the one or more solutions previously whereby the non-acceptance of the suggested solution resulted in generation of new issues in the software under development. Furthermore, the solution suggesting module 220 is configured to update the set of historical solutions to include the one or more new solutions determined by the data mining module 218”); and 
storing the chosen resource in a resolution database (Maurya: Col. 9, lines 62-67, and Col. 10, lines 1-10, “Further, at block 310, the solution suggesting module 220 may enable the current user to accept or reject the one or more new suggestions. The action of acceptance or rejection of the current user may be referred as user behavior. The solution suggesting module 220 may validate the user behavior and update the user profile data. The user behavior may be updated to the user profile data maintained at the repository 224. The solution suggesting module 220 may not allow the current user to reject the one or more new solutions, if the current user has rejected the one or more solutions previously whereby the non-acceptance of the suggested solution resulted in generation of new issues in the software under development. Furthermore, the solution suggesting module 220 is configured to update the set of historical solutions to include the one or more new solutions determined by the data mining module 218”).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam and in view of U.S. Publication No. 2020/0065220 to Sobran et al. ("Sobran").
	
	Regarding claim 6, Nigam teaches all of the elements of claim 1. However, Nigam does not appear to teach:
further comprising inputting the set of log files into a natural language processing algorithm prior to inputting the set of log files into the first classification algorithm.

However, in the same field of endeavor, Sobran teaches:
further comprising inputting the set of log files into a natural language processing algorithm prior to inputting the set of log files into the first classification algorithm (Sobran: Paragraph [0015], “In one embodiment of the present invention, a classification system is created that identifies users' questions in crowdsource data (e.g., build logs, product documentations, and public online forums) pertaining to errors in computer programs that are associated with a log report, such as by using natural language processing. “Crowdsource data,” as used herein, refers to data (e.g., questions involving attached log reports, questions involving bugs and errors) generated from a large group of people or organizations. Furthermore, a “log report,” as used herein, refers to a computer-generated record, such as a computer-generated record in connection with the operation of a program. Such log reports may include error messages (e.g., record of critical errors that are encountered by the application, operating system or system while in operation, such as table corruption, configuration corruption, etc.). A model is then built to classify log data as bug-related or not bug-related based on the classification system”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by inputting log files into a natural language processing algorithm prior to inputting the set of log files, as taught by Sobran. One of ordinary skill in the art would have been motivated to use the methods of Sobran because it would improve the system by preventing the need to waste engineer’s time as well as wasting computing resources. (Sobran: Paragraph [0074]).

Regarding claim 14, Nigam teaches all of the elements of claim 9. However, Nigam does not appear to teach:
further comprises inputting the set of log files into a natural language processing algorithm prior to inputting the set of log files into the first classification algorithm.

However, in the same field of endeavor, Sobran teaches:
further comprising inputting the set of log files into a natural language processing algorithm prior to inputting the set of log files into the first classification algorithm (Sobran: Paragraph [0015], “In one embodiment of the present invention, a classification system is created that identifies users' questions in crowdsource data (e.g., build logs, product documentations, and public online forums) pertaining to errors in computer programs that are associated with a log report, such as by using natural language processing. “Crowdsource data,” as used herein, refers to data (e.g., questions involving attached log reports, questions involving bugs and errors) generated from a large group of people or organizations. Furthermore, a “log report,” as used herein, refers to a computer-generated record, such as a computer-generated record in connection with the operation of a program. Such log reports may include error messages (e.g., record of critical errors that are encountered by the application, operating system or system while in operation, such as table corruption, configuration corruption, etc.). A model is then built to classify log data as bug-related or not bug-related based on the classification system”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nigam by inputting log files into a natural language processing algorithm prior to inputting the set of log files, as taught by Sobran. One of ordinary skill in the art would have been motivated to use the methods of Sobran because it would improve the system by preventing the need to waste engineer’s time as well as wasting computing resources. (Sobran: Paragraph [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20220262090 A1, US 20220165395 A1, US 20220121981 A1, US 20220101115 A1, US 20220019674 A1, US 20210318923 A1, US 20210306361 A1, US 11113144 B1, US 20210232906 A1, US 20200380295 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20220262090 A1: Through the training method of the present disclosure, the line segment edge feature of the sample image can be acquired, by means of the line segment detection, to reflect a pattern of the traces, and the trace detection model is obtained by training based on the sample image and the sample tag. The trace detection model can be used to classify traces of an image to be detected, so as to check whether the traces are standardized by means of machine learning, avoiding manual inspections. Accordingly, work efficiency can be improved, and labor costs are saved. In addition, it can also avoid missed and wrong inspections caused by operator errors and other reasons, which is conducive to improving accuracy of inspection results.
US 20220165395 A1: At 102, log parameters P stored in the machine log 30 of the image acquisition device 12 are extracted by the at least one electronic processor 20. The log parameters P indicate a current state of components of the image acquisition device 12. Some of these parameters may impact image quality metrics such as, for example, sharpness/blur, contrast, distortion, vignetting (e.g., reduction in brightness/saturation of image toward the periphery as compared to middle portion of the image), chromatic aberration, noise, change in dynamic range, and presence of a vertical or horizontal line (e.g., thick or thin). Degradation in one or more of the logged parameters may, directly or indirectly, lead to undesired artifacts or other degradation in the image (which may be quantifiable by one or more of the just-mentioned image quality metrics). To extract the parameters from the machine log 30, the type of modality of the image acquisition device 12 is identified, and relevant parameters are extracted (at 202) from the machine log 30 using, e.g., natural language processing (NLP). (In a variant embodiment, an instance of the method 100 is executed for a single imaging device, in which case the imaging modality may be known a priori and the instructions stored on the non-transitory storage medium 26 which are executed may be modality-specific in this case there is no need for a step of identifying the imaging modality). To identify a faulty parameter, these parameters can be analyzed statistically if the desired acceptable ranges are known in advance, e.g., from manuals or by using a supervised learning method. From a list of “n” parameters, the most suspect parameters can be identified in, for example, a random forest analysis. The identified lists of suspect parameters are candidates for tuning of the components of the image acquisition device 12. At 204, one or more out-of-range (i.e., faulty or suspect) parameters Pk of the image acquisition device 12 extracted from the machine log 30 of the image acquisition device are identified. The out-of-range parameters Pk can be identified by a ML model implemented on the at least one electronic processor 20. The ML model is trained on training data comprising sets of logged parameters labelled with image quality values for images acquired by the image acquisition device having the sets of logged parameters (e.g., stored in the machine log 30 and/or the non-transitory storage media 26).
US 20220121981 A1: In some embodiments, this log data is processed to generate a data set for machine learning. The generated data set can include issue labels, or labels for a sequence of log data/entries that represent an issue encountered when implementing the systems. In addition, features can be extracted from the data set that reflect characteristics of the issue labels. In some embodiments, issue recommendations can be generated using machine learning algorithms based on the extracted features and the generated data set. For example, collaborative based machine learning filtering and content based machine learning filtering can be used to generate a hybrid recommendation of issues. In some embodiments, the hybrid recommendation of issues can represent errors that impact across different ones of the system architectures and/or errors that are impactful to the systems.
US 20220101115 A1: Turning now to an overview of aspects of the present invention, embodiments of the invention are directed to computer-implemented methods, computer systems and computer program products configured and arranged to automatically convert unlabeled error logs having different format types into a standardized and labeled error log format having posted and/or network-derived information that is relevant to the error log. In accordance with aspects of the invention, a predictive neural network is trained to perform the task(s) of predicting the appropriate labels for keywords in unlabeled error logs; the appropriate labels for descriptive natural language (NL) text that provides additional information about the keywords in the unlabeled error log; and appropriate labels for keywords in descriptive NL text. In general, each predicted label is metadata attached to the relevant keyword or sentence that provides additional details about the underlying performance issue that caused the error log to be generated. For example, in some embodiments of the invention, each predicted label can identify a category or other description (e.g., disk issue, memory issue, memory allocation issue, and the like) of the performance issue that caused the error log to be generated.
US 20220019674 A1: The platform 100 can apply anomaly and outlier detection to find rare features or event logs across the dataset, which may be indicative of an attack (vs. normal background or baseline event logs which occur at a much higher frequency). Existing algorithms can be used for such a process, e.g., PyOD and supervised or semi-supervised outlier classification. Manually or automatically labelled true positives/false positives data in the platform 100 are used to fit a model on the training data, which is then used to classify new event logs.
US 20210318923 A1: The enterprise computing system of FIG. 1 illustrates how a computing system may classify a log entry and determine a remediation action for an error identified by the entry. In some cases, a failure category may not exist for a given entry. In FIG. 2, an example of a technique for identifying uncategorized entries and determining a new failure category for a subset of the uncategorized entries is shown.
US 20210306361 A1: The analysis unit 12 executes correlation analysis of the log data stored in the integrated log DB 121, to detect an occurrence of events across multiple vehicles 20. Specifically, based on the log data transmitted from each vehicle 20, the analysis unit 12 determines which one of multiple types of events (in the present embodiment, failure, cyber-attack, erroneous detection of anomaly, or the other) corresponds to the event occurring in the vehicle 20 (classifies the event into one of these types). A determination result indicating a failure is stored in the failure determination DB 122. A determination result indicating a cyber-attack is stored in the attack determination DB 123. A determination result indicating an erroneous detection is stored in the erroneous detection determination DB 124.
US 11113144 B1: In an embodiment, the segregation data (306) may comprise one or more error logs segregated from the plurality of system logs. The plurality of system logs may comprise the one or more error logs which are logged when there is an error. For example, the error may be a connection loss, a high load time and response time, and the like. The one or more error logs may be segregated from the plurality of system logs by comparing the plurality of system logs with the VDI data repository (201) comprising the plurality of training error logs. Segregation of the one or more error logs from the plurality of system logs enables resource utilization because it will reduce search space data in which the computing system (104) predicts the failure and thereby reduces time to predict the failure. Further, the segregation data (306) may comprise aggregated error logs. The one or more error logs may be aggregated in a time-sequence format based on a timestamp associated with the one or more error logs. Aggregating the one or more error logs enables correlation of events associated with the plurality of VDI systems (102.sub.1, 102.sub.2, . . . , 102.sub.n).
US 20210232906 A1: A computer-implemented method for automatically generating recurrent neural networks for log anomaly detection in accordance with an embodiment of the invention comprises creating a training dataset of logs and a validation dataset of logs, wherein the logs in the training and validation datasets relate to operations of at least one component running in a computing environment; for each input set of controller parameters that is applied to a controller recurrent neural network: generating an output set of hyperparameters at the controller recurrent neural network; applying the output set of hyperparameters to a target recurrent neural network to produce a child recurrent neural network for log anomaly detection with an architecture that is defined by the output set of hyperparameters; training the child recurrent neural network using the training dataset of logs to classify each of the logs as one of an anomalous log and a non-anomalous log; and computing a log classification accuracy of the child recurrent neural network with respect to correct classification of anomalous logs and non-anomalous logs using the validation dataset of logs; and using a current log classification accuracy of a corresponding child recurrent neural network, adjusting at least one of the controller parameters used to generate the corresponding child recurrent neural network to produce a different input set of controller parameters to be applied to the controller recurrent neural network so that a different child recurrent neural network for log anomaly detection with a different architecture can be generated. In some embodiments, the steps of this method are performed when program instructions contained in a non-transitory computer-readable storage medium are executed by one or more processors.
US 20200380295 A1: The cyber-physical system 102 is monitored by a set of sensors 104, which can each be either controllable or non-controllable. The sensors 104 record information about the cyber-physical system 102 and pass that information to a failure prediction system 106. This information is provided as respective time series, with each time series including a list of sensor values, with associated time information. The failure prediction system 106 records the time series information, as well as information regarding historical events, such as failure events. Descriptions of failure events may include an identification of the failure type, and the solution used to correct the failure. The failure precursor information from the sensor time series can also be described, to provide a clear relationship between the time series data and the failure precursor. The failure prediction system 106 trains a machine learning model using the collected data and optimizes parameters of the cyber-physical system 102 to prevent a detected failure, or category of failures, and minimize the impact of such failures, based on finding failure precursors within new sensor data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114